Citation Nr: 1631122	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-10 962	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board remanded this issue in November 2015.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran had asthmatic bronchitis prior to service and asthma was not aggravated by service.

2. The weight of the evidence shows that COPD was caused by cigarette smoking, not service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In April 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including records from the Social Security Administration (SSA).  VA provided examinations and medical opinions for the respiratory claim in May 2005, October 2010, and January 2016.  The examinations were thorough and detailed, and the medical opinions are adequate, because they considered all relevant evidence of record and provided rationale for conclusions.

Following the remand directives, the AOJ sent the Veteran a request to identify any additional medical records and obtained an additional VA medical opinion for the claim.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that he did not have asthma or other breathing problems prior to service and he has had wheezing in his lungs since service.  See September 2010 and November 2015 statements.   

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id. 

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his mother are competent to describe symptoms observable by their senses but not to diagnose or determine the cause of a respiratory disability as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has reviewed the record and finds that the criteria for service connection for a respiratory disability have not been met.  38 C.F.R. § 3.303.

First, the evidence shows that the Veteran has current respiratory disabilities.  Treatment records and VA examinations show diagnosis of recurrent asthmatic bronchitis and COPD.

Next, service records show diagnosis of right lower lobe pneumonia and recurrent asthmatic bronchitis.  The June 1967 enlistment examination did not indicate any lung or chest abnormalities, although the Veteran reported a history of pneumonia in the first grade.  Thus, the presumption of soundness applies.  See 38 C.F.R. § 3.304(b).  Nevertheless, the evidence is clear and unmistakable that asthma preexisted service and was not aggravated by service.  A Naval Hospital record shows that the Veteran was first diagnosed with right lower lobe pneumonia on April 2, 1968 and then on May 8, 1969 the diagnosis was revised to recurrent asthmatic bronchitis.  An accompanying Medical Board Report explains that the Veteran had felt well until four to five days prior to admission when he developed a productive cough and later chills, fever, and chest pain.  The report goes on to say that he gave a history of having frequent colds, sometimes with associated wheezing, and having been hospitalized with pneumonia for three weeks as a child.  His sister had asthma and he smoked a pack of cigarettes per day.  See Med Board Report.  The Medical Board opinion states that the Veteran had recurrent asthmatic bronchitis which existed prior to enlistment and was considered of sufficient severity that it can be expected to preclude continued performance of full duties.  

After service, the Veteran's mother wrote to VA that he should have a chest x-ray in May 1969.  In a February 2010 opinion, Dr. MH wrote that the Veteran did not have any problems with recurrent asthmatic bronchitis prior to enlistment in service, it started during his service, and asthma seems more likely than not related to his time in service.  The Veteran reported having asthma-related symptoms since service, but during the October 2010 examination he reported that he did not seek treatment for asthma until the early 2000s.  The October 2010 examiner concluded that recurrent asthmatic bronchitis was not caused by or aggravated by service and found the Medical Board was the most material data with the closest proximity in time to the initial evidence.  

The January 2016 examiner found that the Veteran had undiagnosed, untreated asthmatic bronchitis that pre-existed service.  The examiner explained that the Veteran gave a history of pneumonia in childhood at entrance and then later gave a history of frequent colds and wheezing.  The Veteran's mother also mentioned a severe case of pneumonia in childhood and episodes of bronchitis during boot camp.  See January 2016 opinion.  The examiner noted that during in-service treatment the Veteran's wheezing responded to bronchodilators.  She explained that the usual course of asthmatic bronchitis is flares of symptoms with viral infections and no symptoms in the intervening periods, which explains why the Veteran was asymptomatic upon entry but experienced symptoms at the time of diagnosis of pneumonia.  The examiner also noted that the medical standard is to rely on the patient's report of history and diagnosis that occurred most contemporaneous to the issue in question.  The Medical Board opinion provides the most contemporaneous diagnosis and report of medical history prior to service.  

The Board finds that the January 2016 opinion and the Medical Board Report are the most compelling evidence and provide clear and unmistakable evidence that the Veteran had asthma prior to service.  The Board has considered the Veteran's contentions that he did not experience wheezing prior to service.  However, these statements contradict his report at the time of the Medical Board where he said that he had a history of colds sometimes with associated wheezing.  The Board finds the in-service report more probative because it was made closer in time to the events and because it was made in the context of medical treatment as opposed to a claim for benefits.  Finally, service records, the Veteran's mother's statements, and the Veteran's current statements all show a history of pneumonia in childhood.  Dr. MH's opinion is inadequate because it did not consider this evidence or the report of occasional wheezing and did not provide rationale for the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Additionally, the evidence is clear and unmistakable that the pre-existing asthma was not permanently aggravated by service.  The 1968 Medical Board Report shows that after treatment, the Veteran was essentially asymptomatic and his lungs were clear while on bronchodilator drugs; he did not have on-going symptoms.  The January 2016 examiner explained that the normal course of asthma would cause symptoms that waxed and waned.  She notes that if the Veteran's asthmatic bronchitis was chronically aggravated beyond the normal progression, he would have needed ongoing care.  While the Veteran reports wheezing after service, he also reports that he did not seek treatment until the early 2000s.  The Board recognizes this report of post-service symptoms but his symptoms apparently were not so severe as to require treatment, which appears very similar to the occasional wheezing he noted having prior to service.  Indeed, the 2016 examiner found the primary reason for the Veteran's current limitations is his smoking-related COPD.  Dr. MH did not provide an opinion on aggravation.  Based on the examiner's explanation of asthmatic bronchitis and the fact that the Veteran did not seek treatment, the Board finds clear and unmistakable evidence that asthma was not permanently aggravated by service.  

The Veteran was afforded the benefit of the doubt, but the evidence is clear and unmistakable that he had recurrent asthmatic bronchitis prior to service and it was not aggravated by service.  See 38 C.F.R. § 3.102.  Service connection is not appropriate as the second element, in-service incurrence or aggravation of a disease or injury, is not met.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (noting that the "presumption of soundness relates to the second element [of service connection] ..., the showing of in-service incurrence or aggravation of a disease or injury").

Lastly, the evidence shows that COPD is more likely due to cigarette smoking than service.  The in-service Medical Board Report noted the Veteran smoked one pack per day.  Similarly, SSA records from 2004 and 2005 show a 25-pack year history of heavy smoking.  The October 2010 examiner opined that COPD was not caused by or aggravated by service and more likely caused by the long history of cigarette smoking until 2008.  The examiner explained that cigarette smoking is a known cause of COPD.  The January 2016 examiner agreed.  There are no conflicting medical opinions on the cause of COPD.  As there is no causal connection between service and COPD, service connection is not warranted.  See 38 C.F.R. § 3.303.   


ORDER

Entitlement to service connection for a respiratory disability is denied.


____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


